                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Composite Resources, Inc.,      )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:17-cv-00072-MOC-DSC
                                      )
                 vs.                  )
                                      )
            Alphapointe               )
    Combat Medical Systems, LLC,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 15, 2020 Order.

                                               January 19, 2021




     Case 3:17-cv-00072-MOC-DSC Document 231 Filed 01/19/21 Page 1 of 1
